Citation Nr: 0913541	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  93-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied the Veteran's application to 
reopen a previously denied claim for service connection for a 
low back disability.  By a May 1999 decision, the Board 
similarly denied the Veteran's application to reopen the 
previously denied claim.  The Veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims.  By an 
April 2001 Order, the Court vacated the May 1999 decision and 
remanded the matter to the Board.

By a June 2002 decision, the Board determined that new and 
material evidence had been submitted, and the claim was 
reopened.  The Board also determined that additional 
development was needed as to the underlying claim for service 
connection.  Accordingly, in June 2002, the Board undertook 
additional development of the evidence as to the claim 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation that 
was later invalidated.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In August 
2003, the Board remanded the claim for additional 
development.  By a May 2004 decision, the Board denied the 
Veteran's claim on the merits.  The Veteran appealed that 
decision to the Court.  Pursuant to a Joint Motion to Vacate 
and Remand, the Court, in a January 2005 Order, vacated the 
May 2004 decision and remanded the appeal to the Board.  In 
June 2005, the Board again remanded the claim for additional 
development.

By a March 2006, the Board denied the claim on the merits.  
The Veteran appealed that decision to the Court and in an 
April 2008 Memorandum Decision, the Court vacated the March 
2006 decision and remanded the appeal to the Board.  The case 
is now again before the Board for appellate review.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.




REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.
VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2008).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A review of the claims folder shows that compliant notice has 
not been sent to the Veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran has not received any notice that fully informs her as 
to the information or evidence needed to establish a 
disability rating and effective date for the claim on appeal 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, a remand is required in order to 
allow sufficient notice to the Veteran.  Upon remand, the 
Veteran will be free to submit additional evidence and 
argument on the questions at issue.

Upon entrance into service in early May 1968, the Veteran 
reported that she had no history of recurrent back pain.  On 
examination, the Veteran's spine and musculoskeletal system 
were found to be normal.  In May 1968, she reported to sick 
call with complaints of low back pain.  She reported a three-
week history of pain, and chronic episodes of back pain for 
the last five to six months.  However, the Veteran's back 
pain was found to be unrelated to any musculoskeletal or 
neurological abnormality.  She again reported to sick call in 
early July 1968, complaining of low back pain.  In describing 
her symptoms, she stated that she had no radiation of pain 
down the leg, no weakness, no tingling, and no increased 
symptoms with cough or sneeze.  Examination revealed full 
range of motion, and no pain on straight leg raising.  There 
was no neurological deficit found.  In mid-July 1968, the 
Veteran reported to sick call with essentially the same 
complaints.  X-ray examination revealed narrowing of the L5-
S1 disc space.  Tylenol, heat, and a bed board were 
prescribed.  On separation examination later in July 1968, 
she reported a history of back trouble, particularly strained 
muscles.  Examination of her back, however, revealed no 
abnormalities.

Post-service medical records dated in February 1995 indicate 
that the Veteran reported a two to three year history of 
diffuse joint pain, particularly in her hands, right arm, 
shoulder, back, and left foot.  The assessment was rule out 
rheumatoid arthritis.  VA treatment records dated in 1997 
show diagnoses of rheumatoid arthritis.  VA treatment records 
dated from February 1995 to July 2005 show regular treatment 
for back pain.  Various treatment records dated throughout 
this period note that the Veteran's back pain began in 
service.

In an April 2002 letter, VA Dr. J. M. H. stated that the 
Veteran was currently under his treatment for degenerative 
disc disease of the lumbosacral spine.  The Veteran reported 
to him that she sustained an injury to her back during 
service, when she was lifting a barrel full of trash, for 
which she was prescribed a back brace.  Dr. J. M. H. stated, 
"It is my medical opinion that any such type of previous 
injury may result in future discomfort to the previously 
injured site, and in turn lead to the possible occurrence of 
degenerative disc disease as it is found in [the veteran]."  
In an August 2005 letter, the physician stated that the 
Veteran has a long history of osteoarthritis and chronic back 
pain, apparently ever since a back injury she suffered in 
service in 1968.  That injury has led to chronic ailments and 
osteoarthritic changes which affect her cervical, thoracic, 
and lumbosacral spine.

The Veteran underwent a VA spine examination in November 2002 
at which time the examiner diagnosed the Veteran with 
degenerative joint disease of multiple sites, including the 
low back.  The examiner opined that, after a review of the 
evidence of record, the Veteran's degenerative disc disease 
of the lumbosacral spine could not be medically linked or 
attributed to her brief period of military service. Based 
upon the presence of degenerative arthritis in multiple 
sites, including the spine, knees, shoulders, and hips, which 
was appropriate for her age, the examiner felt that her back 
pain was most likely related to age.

On VA spine examination in July 2005, the examiner diagnosed 
degenerative disc disease of the lumbosacral spine.  In 
addressing whether the Veteran's current back disability was 
as likely as not etiologically related to her period of 
active service, the examiner stated that she could not so 
state without resorting to mere speculation.

In an April 2008 Memorandum Decision, the Court concluded 
that the Board erred in finding that the Veteran's low back 
disability was not chronic during service and did not secure 
a medical opinion as to whether there was sufficient evidence 
to demonstrate a chronic low back disability in service.  
Accordingly, as it remains unclear whether the Veteran had a 
chronic low back disability in service, a remand for an 
etiological opinion, rationale, and an additional 
examination, is necessary.  In this regard, the examiner 
should specifically reconcile the opinion with the April 
2002, November 2002, July 2005, and August 2005 VA opinions, 
and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current low back 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other opinions of record, including the 
August 2002, November 2002, July 2005, and 
August 2005 VA opinions.  The rationale 
for all opinions must be provided.  
Specifically, the examiner should provide 
the following:

	(a)  Diagnose any current low back 
disability.

(b)  Is it as likely as not (50 percent 
probability or more) that the Veteran 
had a chronic low back disability 
during her service, including 
complaints of and treatment for low 
back pain and x-ray findings of a 
narrowing of the L5-S1 disc space 
during service?

(c)  Is it as likely as not (50 percent 
probability or more) that any current 
low back disability was incurred in or 
aggravated by the Veteran's service, 
including complaints of and treatment 
for low back pain and x-ray findings of 
a narrowing of the L5-S1 disc space 
during service?


3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

